

	

		II

		109th CONGRESS

		1st Session

		S. 2162

		IN THE SENATE OF THE UNITED STATES

		

			December 21, 2005

			Ms. Snowe introduced the

			 following bill; which was read twice and referred to the

			 Committee on Small Business and

			 Entrepreneurship

		

		A BILL

		To foster local development by facilitating the delivery

		  of financial assistance to small businesses, and for other

		  purposes.

	

	

		1.Short

			 Title; Definition

			(a)Short

			 TitleThis Act may be cited as the Local Development Business Loan Program Act of

			 2005.

			(b)DefinitionIn

			 this Act, the term Administrator means the Administrator of the

			 Small Business Administration.

			2.Development

			 Company Loan Programs

			(a)Title of

			 ProgramTitle V of the Small Business Investment Act of 1958 (15

			 U.S.C. 695 et seq.) is amended by adding at the end the following:

				

					511.Program

				titleThe programs authorized

				by this title shall be known as the Local Development Business Loan

				Program.

					.

			(b)Existing

			 MaterialsThe Administrator may use informational materials

			 created, or that were in the process of being created, before the date of

			 enactment of this Act that do not refer to a program under title V of the Small

			 Business Investment Act of 1958 (15 U.S.C. 695 et seq.) as the Local

			 Development Business Loan Program.

			(c)New

			 MaterialsAny informational materials created by the

			 Administrator on or after the date of enactment of this Act shall refer to any

			 program under title V of the Small Business Investment Act of 1958 (15 U.S.C.

			 695 et seq.) as the Local Development Business Loan

			 Program.

			3.Program

			 authorizationsSection 20 of

			 the Small Business Act (15 U.S.C. 631 note) is amended by adding at the end the

			 following:

			

				(f)Fiscal year

				2007For the program authorized under section 7(a)(13) of this

				Act and the Local Development Business Loan Program under the Small Business

				Investment Act of 1958, the Administrator is authorized to make $8,000,000,000

				in financings, and there are authorized to be appropriated to the Administrator

				such sums as may be necessary to carry out such programs.

				(g)Fiscal year

				2008For the program authorized under section 7(a)(13) of this

				Act and the Local Development Business Loan Program under the Small Business

				Investment Act of 1958, the Administrator is authorized to make $8,500,000,000

				in financings, and there are authorized to be appropriated to the Administrator

				such sums as may be necessary to carry out such

				programs.

				.

		4.Loan

			 liquidationsSection 510 of

			 the Small Business Investment Act of 1958 (15 U.S.C. 697g) is amended—

			(1)by redesignating subsection (e) as

			 subsection (g); and

			(2)by inserting after subsection (d) the

			 following:

				

					(e)Participation

						(1)In

				generalAny qualified State or local development company which

				elects not to apply for authority to foreclose and liquidate defaulted loans

				under this section, or which the Administrator determines to be ineligible for

				such authority, shall contract with a qualified third-party to perform

				foreclosure and liquidation of defaulted loans in its portfolio. The contract

				shall be contingent upon approval by the Administrator with respect to the

				qualifications of the contractor and the terms and conditions of liquidation

				activities.

						(2)CommencementThe

				provisions of this subsection shall not require any development company to

				liquidate defaulted loans until the Administrator has adopted and implemented a

				program to compensate and reimburse development companies, as provided under

				subsection (f).

						(f)Compensation

				and reimbursement

						(1)Reimbursement

				of expensesThe Administrator shall reimburse each qualified

				State or local development company for all expenses paid by such company as

				part of the foreclosure and liquidation activities, if the expenses—

							(A)were approved in

				advance by the Administrator, either specifically or generally; or

							(B)were incurred by

				the development company on an emergency basis without prior approval from the

				Administrator, if the Administrator determines that the expenses were

				reasonable and appropriate.

							(2)Compensation

				for resultsThe Administrator shall develop a schedule to

				compensate and provide an incentive to qualified State or local development

				companies that foreclose and liquidate defaulted loans. The schedule shall be

				based on a percentage of the net amount recovered, but shall not exceed a

				maximum amount. The schedule shall not apply to any foreclosure which is

				conducted pursuant to a contract between a development company and a qualified

				third party to perform the foreclosure and

				liquidation.

						.

			5.Additional

			 equity injectionsSection

			 502(3)(B)(ii) of the Small Business Investment Act of 1958 (15 U.S.C.

			 696(3)(B)(ii)) is amended to read as follows:

			

				(ii)Funding from

				institutionsIf a small business concern—

					(I)provides the

				minimum contribution required under subparagraph (C), not less than 50 percent

				of the total cost of any project financed under clause (i), (ii), or (iii) of

				subparagraph (C) shall come from the institutions described in subclauses (I),

				(II), and (III) of clause (i); and

					(II)provides more

				than the minimum contribution required under subparagraph (C), any excess

				contribution may be used to reduce the amount required from the institutions

				described in subclauses (I), (II), and (III) of clause (i), except that the

				amount from such institutions may not be reduced to an amount that is less than

				the amount of the loan made by the

				Administrator.

					.

		6.Businesses in

			 low-income areasSection

			 501(d)(3)(A) of the Small Business Investment Act of 1958 (15 U.S.C.

			 695(d)(3)(A)) is amended by inserting after business district

			 revitalization, the following: or expansion of businesses in

			 low-income communities which would be eligible for a new markets tax credit

			 pursuant to section 45D(a) of the Internal Revenue Code of 1986, or

			 implementing regulations issued thereunder,.

		7.Combinations of

			 certain goalsSection 501(e)

			 of the Small Business Investment Act of 1958 (15 U.S.C. 695(e)) is amended by

			 adding at the end the following:

			

				(7)A small business

				concern that is unconditionally owned by more than 1 individual, or a

				corporation, the stock of which is owned by more than 1 individual, shall be

				deemed to have achieved a public policy goal required under subsection (d)(3)

				if a combined ownership share of not less than 51 percent is held by

				individuals who are in 1 of the groups described in subparagraph (C) or (E) of

				subsection

				(d)(3).

				.

		8.Maximum 504 and

			 7(a) loan eligibilitySection

			 502(2) of the Small Business Investment Act of 1958 (15 U.S.C. 696(2)) is

			 amended by adding at the end the following:

			

				(C)Combination

				financingNotwithstanding any other provision of law, financing

				under this title may be provided to a borrower in the maximum amount provided

				in this subsection, and a loan guarantee under section 7(a) of the Small

				Business Act may be provided to the same borrower in the maximum amount

				provided in section 7(a)(3)(A) of such Act, to the extent that the borrower

				otherwise qualifies for such

				assistance.

				.

		9.RefinancingSection 502 of the Small Business Investment

			 Act of 1958 (15 U.S.C. 696) is amended by adding at the end the

			 following:

			

				(7)Permissible

				debt refinancing

					(A)In

				generalAny financing approved under this title may include a

				limited amount of debt refinancing.

					(B)ExpansionsIf

				the project involves expansion of a small business concern which has existing

				indebtedness collateralized by fixed assets, any amount of existing

				indebtedness that does not exceed 1/2 of the project cost

				of the expansion may be refinanced and added to the expansion cost, providing

				that—

						(i)the proceeds of

				the indebtedness were used to acquire land, including a building situated

				thereon, to construct a building thereon, or to purchase equipment;

						(ii)the borrower has

				been current on all payments due on the existing debt for at least the

				preceding year; and

						(iii)the financing

				under section 504 will provide better terms or rate of interest than exists on

				the debt at the time of

				refinancing.

						.

		10.Fees

			(a)In

			 generalSection 503(d) of the Small Business Investment Act of

			 l958 (15 U.S.C. 697(d)) is amended—

				(1)by striking

			 paragraph (2);

				(2)by redesignating

			 paragraph (3) as paragraph (2); and

				(3)in paragraph (2),

			 as so redesignated, by striking 0.125 percent and inserting

			 0.185 percent.

				(b)Effective

			 dateThe amendments made by subsection (a) shall take effect and

			 apply to loans under section 503(d) of the Small Business Investment Act of

			 l958 (15 U.S.C. 697(d)) approved on or after 30 days after the date of

			 enactment of this Act.

			11.Technical

			 correctionSection 501(e)(2)

			 of the Small Business Investment Act of 1958 (15 U.S.C. 695(e)(2)) is amended

			 by striking outstanding.

		12.SBIA

			 definitionsSection 103 of the

			 Small Business Investment Act of 1958 (15 U.S.C. 662) is amended—

			(1)by striking paragraph (6) and inserting the

			 following:

				

					(6)the term

				development company means an entity incorporated under State law

				with the authority to promote and assist the growth and development of small

				business concerns in the areas in which it is authorized to operate by the

				Administrator;

					;

			(2)in paragraph

			 (16), by striking and at the end;

			(3)in paragraph

			 (17), by striking the period at the end and inserting ; and;

			 and

			(4)by adding at the

			 end the following:

				

					(18)the term

				certified development company means a development company that

				the Administrator has certified meets the criteria of section

				506.

					.

			13.Repeal of

			 sunset on reserve requirements for premier certified lendersSection 508(c)(6)(B) of the Small Business

			 Investment Act of 1958 (15 U.S.C. 697e(c)(6)(B)) is amended—

			(1)in the heading,

			 by striking Temporary

			 reduction and inserting Reduction; and

			(2)by striking

			 Notwithstanding subparagraph (A), during the 2-year period beginning on

			 the date that is 90 days after the date of enactment of this subparagraph,

			 the and inserting The.

			14.Eligibility of

			 development companies to be designated as certified development companies and

			 authority to issue debentures; and providing an area of operational authority,

			 funding restrictions, and ethical requirementsSection 506 of the Small Business Investment

			 Act of 1958 (15 U.S.C. 697c) is amended—

			(1)in the heading,

			 by striking Restrictions on

			 development company assistance and inserting

			 Certified development

			 companies; and

			(2)by inserting before Notwithstanding

			 any other provision of law the following:

				

					(a)Authority to

				issue debenturesA development company may issue debentures under

				this title if the Administrator certifies that the company meets the following

				criteria:

						(1)Size

							(A)In

				generalExcept as provided in subparagraph (B), the development

				company shall be a small business concern with fewer than 500 employees, and

				shall not be under the control of any entity that does not meet the size

				standards established by the Administrator for a small business concern.

							(B)ExceptionAny

				development company that was certified by the Administrator before December 31,

				2005, may continue to issue debentures under this title.

							(2)PurposeA

				primary purpose of the development company shall be to benefit the community by

				fostering economic development to create and preserve jobs and stimulate

				private investment.

						(3)Primary

				functionA primary function of the development company shall be

				to accomplish its purpose by providing long term financing to small business

				concerns under the Local Development Business Loan Program. The development

				company may also provide or support other local economic development activities

				to assist the community.

						(4)Nonprofit

				status

							(A)In

				generalExcept as provided in subparagraph (B), the development

				company shall be a nonprofit corporation.

							(B)ExceptionA

				development company certified by the Administrator before January 1, 1987, may

				continue to issue debentures under this title and retain its status as a

				for-profit enterprise.

							(5)Good

				standingThe development company—

							(A)shall be in good

				standing in the State in which such company is incorporated and in any other

				State in which it conducts business; and

							(B)shall be in

				compliance with all laws, including taxation requirements, in the State in

				which such company is incorporated and in any other State in which it conducts

				business.

							(6)Membership of

				development companyThere shall be—

							(A)not fewer than 25

				members of the development company (or owners or stockholders, if the

				corporation is a for-profit entity) none of whom may own or control more than

				10 percent of the voting membership of the company; and

							(B)at least 1 member

				of the development company (none of whom is in a position to control the

				development company) from each of the following:

								(i)Government

				organizations that are responsible for economic development.

								(ii)Financial

				institutions that provide commercial long term fixed asset financing.

								(iii)Community

				organizations that are dedicated to economic development.

								(iv)Businesses.

								(7)Board of

				directors

							(A)In

				generalThe development company shall have a board of

				directors.

							(B)Members of

				boardEach member of the board of directors shall be—

								(i)a

				member of the development company; and

								(ii)elected by a

				majority of the members of the development company.

								(C)Representation

				of organizations and institutions

								(i)In

				generalThere shall be at least 1 member of the board of

				directors from not fewer than 3 of the 4 organizations and institutions

				described in paragraph (6)(B), none of whom is in a position to control the

				development company.

								(ii)Maximum

				percentageNot more than 50 percent of the members of the board

				of directors shall be from any 1 of the organizations and institutions

				described in paragraph (6)(B).

								(D)MeetingsThe

				board of directors of the development company shall meet on a regular basis to

				make policy decisions for such company.

							(8)Professional

				management and staff

							(A)In

				generalThe development company shall have full-time professional

				management, including a chief executive officer to manage daily operations and

				a full-time professional staff qualified to market the Local Development

				Business Loan Program and handle all aspects of loan approval and servicing,

				including liquidation, if appropriate.

							(B)Independent

				management and operationExcept as provided in paragraph (9), the

				development company shall be independently managed and operated to pursue the

				economic development purpose of the company and shall employ directly the chief

				executive officer.

							(9)Management and

				operation exceptions

							(A)AffiliationA

				development company may be an affiliate of another local nonprofit service

				corporation (other than a development company), a purpose of which is to

				support economic development in the area in which the development company

				operates.

							(B)StaffingA

				development company may satisfy the requirement for full-time professional

				staff under paragraph (8)(A) by contracting for the required staffing

				with—

								(i)a

				local nonprofit service corporation;

								(ii)a nonprofit

				affiliate of a local nonprofit service corporation;

								(iii)an entity

				wholly or partially operated by a governmental agency; or

								(iv)another entity

				approved by the Administration.

								(C)DirectorsA

				development company and a local nonprofit service corporation with which it is

				affiliated may have in common some, but not all, members of their respective

				board of directors.

							(D)Rural

				areasA development company in a rural area may satisfy the

				requirements of a full-time professional staff and professional management

				ability under paragraph (8)(A) by contracting for such services with another

				certified development company that—

								(i)has such staff

				and management ability; and

								(ii)is located in

				the same State as the development company or in a State that is contiguous to

				the State in which the development company is located.

								(E)Previously

				certifiedA development company that, on or before December 31,

				2005, was certified by the Administrator and had contracted with a for-profit

				company to provide staffing and management services, may continue to do

				so.

							(b)Use of excess

				fundsAny funds generated by a certified development company from

				making loans under section 503 or 504 that remain unexpended after payment of

				staff, operating, and overhead expenses shall be retained by the certified

				development company as a reserve for—

						(1)future

				operations;

						(2)expanding the

				area in which the certified development company operates through the methods

				authorized by this Act; or

						(3)investment in

				other local economic development activity in the State from which such funds

				were generated.

						(c)Ethical

				requirements

						(1)In

				generalA certified development company and the officers,

				employees, and other staff of the company shall at all times act ethically and

				avoid activities which constitute a conflict of interest or appear to

				constitute a conflict of interest.

						(2)Prohibited

				conflict in project loans

							(A)In

				generalNo certified development company may—

								(i)recommend or

				approve a guarantee of a debenture by the Administrator under the Local

				Business Development Loan Program that is collateralized by a second lien

				position on the property being constructed or acquired; and

								(ii)provide, or be

				affiliated with a corporation or other entity which provides, financing

				collateralized by a first lien on the same property.

								(B)ExceptionDuring

				the 2-year period beginning on the date of enactment of this subsection, a

				certified development company that was participating as a first mortgage lender

				for the Local Business Development Loan Program in either of fiscal years 2004

				or 2005 may continue to do so.

							(3)Other economic

				development activitiesIt shall not be a conflict of interest for

				a certified development company to operate multiple programs to assist small

				business concerns as part of carrying out its economic development

				purpose.

						(d)Multistate

				Operations

						(1)AuthorizationNotwithstanding

				any other provision of law, the Administrator shall permit a certified

				development company to make loans in any State that is contiguous to the State

				of incorporation of that certified development company, only if such

				company—

							(A)is—

								(i)an

				accredited lender under section 507; or

								(ii)a

				premier certified lender under section 508;

								(B)has a membership

				that contains not fewer than 25 members from each State in which the company

				makes loans;

							(C)has a board of

				directors that contains not fewer than 1 member from each State in which the

				company makes loans; and

							(D)maintains not

				fewer than 1 loan committee, which shall have not fewer than 1 member from each

				State in which the company makes loans; and

							(E)submits to the

				Administrator, in writing—

								(i)a

				notice of the intention of the company to make loans in multiple States;

								(ii)the names of the

				States in which the company intends to make loans;

								(iii)a detailed

				statement of how the company will comply with this paragraph, including a list

				of the members described in subparagraph (B).

								(2)ReviewThe

				Administrator shall verify whether a certified development company satisfies

				the requirements of paragraph (1) on an expedited basis and, not later than 30

				days after the date on which the Administrator receives the statement described

				in paragraph (1)(E)(iii), the Administrator shall determine whether such

				company satisfies such criteria and provide notice to such company.

						(3)Loan committee

				participationFor any loan made by a company described in

				paragraph (1), not fewer than 1 member of the loan committee from the State in

				which the loan is to be made shall participate in the review of such

				loan.

						(4)Aggregate

				accountingA company described in paragraph (1) may maintain an

				aggregate accounting of all revenue and expenses of the company for purposes of

				this title.

						(5)DirectorsNotwithstanding

				any other provision of law, a person may serve on the board of directors, but

				not as an officer, of more than 1 certified development company if none of the

				certified development companies on which the person serves as a member of the

				board of directors are located or operate in the same area.

						(6)Local job

				creation requirementsAny certified development company making

				loans in multiple States shall satisfy any applicable job creation or retention

				requirements separately for each such State. Such a company shall not count

				jobs created or retained in 1 State towards any applicable job creation or

				retention requirement in another State.

						(7)Contiguous

				StatesFor purposes of this subsection, the States of Alaska and

				Hawaii shall be deemed to be contiguous to any State abutting the Pacific

				ocean.

						(e)Restrictions on

				development company

				assistance

					.

			15.Conforming

			 amendmentsSection 503 of the

			 Small Business Investment Act of 1958 (15 U.S.C. 697) is amended—

			(1)in subsection

			 (a)(1), by striking qualified State or local development company

			 and inserting certified development company; and

			(2)by striking

			 subsection (e) and inserting the following:

				

					(e)Section

				7(a) loansNotwithstanding any

				other provision of law, a certified development company is authorized to

				prepare applications for deferred participation loans under section 7(a) of the

				Small Business Act, to service such loans, and to charge a reasonable fee for

				servicing such

				loans.

					.

			16.Closing

			 costsSection 503(b) of the

			 Small Business Investment Act of 1958 (15 U.S.C. 697(b)) is amended by striking

			 paragraph (4) and inserting the following:

			

				(4)the aggregate

				amount of such debenture does not exceed the amount of the loans to be made

				from the proceeds of such debenture plus, at the election of the borrower,

				other amounts attributable to the administrative and closing costs of such

				loans, except for the attorney fees of the

				borrower;

				.

		17.Definition of

			 ruralSection 501 of the Small

			 Business Investment Act of 1958 (15 U.S.C. 695) is amended by adding at the end

			 the following:

			

				(f)As used in this

				title, the term rural shall include any area that is not—

					(1)a city or town

				that has a population greater than 50,000 inhabitants; or

					(2)the urbanized

				area contiguous and adjacent to a city or town described in paragraph

				(1).

					.

		18.Regulations and

			 effective date

			(a)In

			 generalExcept as provided in

			 subsection (b), the Administrator shall—

				(1)publish proposed rules to implement this

			 Act and the amendments made by this Act not later than 120 days after the date

			 of enactment of this Act; and

				(2)publish such rules in final form not later

			 than 120 days after the date of publication under paragraph (1).

				(b)Multistate

			 operationsAs soon as is practicable after the date of enactment

			 of this Act, the Administrator shall promulgate regulations to implement

			 section 506(d) of the Small Business Investment Act of 1958, as added by

			 section 14 of this Act. Such regulations shall become effective not later than

			 120 days after the date of enactment of this Act.

			(c)Effective

			 date

				(1)In

			 generalExcept as provided in paragraph (2) and section 10(b),

			 this Act and the amendments made by this Act shall become effective 240 days

			 after the date of enactment of this Act, regardless of whether the

			 Administrator has promulgated the regulations required under subsection

			 (a).

				(2)Multistate

			 operationsSection 506(d) of the Small Business Investment Act of

			 1958, as added by section 14 of this Act, shall become effective 120 days after

			 the date of enactment of this Act, regardless of whether the Administrator has

			 promulgated the regulations required under subsection (b).

				

